Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the amendments filed on 09-21-2022.  Claims 1, 6, 10, 18 have been amended and claims 4, 9, 20 have been cancelled and claims 21-23 have been added. Claims 1-3, 5-8, 10-19 and 21-23 are pending.

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. Claims 1-3, 5, 7, 8, 10-15 and 17-19 are rejected under 35 U.S.C. 102a(2) as being anticipated by Blau et al. (US 2019/0045293).   
    Consider Claim 1, Blau teaches  a system to be located within headphones for performing hearing testing (see fig. 1), comprising: a tone generator(see fig. 2) to: receive an indication of a tone to be emitted from the headphones; and output a signal to cause the tone to be emitted by a speaker within the headphones(see fig. 1); and a sound pressure level (SPL) measurement element to: receive an indication of the tone detected by a microphone within the headphones (see fig. 4); and determine an SPL of the tone detected by the microphone, wherein the SPL is to be used to verify that the SPL is equal to an intended SPL for the tone(see figs. 4-10 and paragraphs[0073]-[0100]) and a compensation element (see fig. 1(125)) and fig. 4(430)) coupled to an output of the tone generator, the compensation element to apply compensation to the signal output by the tone generator(see fig. 1) and provided to the compensation element(see figs. 1-4 and paragraphs[0069]-[0100]).
    Consider Claims 2 and 3, Blau teaches  the system wherein SPL is to be used to calibrate the tone generator for subsequent tones to be emitted by the speaker (see figs. 4-10 and paragraphs[0073]-[0100]); and  the system further comprising an active noise cancellation (ANC) element coupled to an output of the tone generator and an input of the SPL measurement element, the ANC element to: determine an indication of sounds detected by the microphone, the sounds being separate from the tone; and apply ANC with the speaker based on the indication of the sounds to noise cancel the sounds (see figs. 4-10 and paragraphs[0117]-[0135]). 

   Consider Claim 5, Blau teaches the system further comprising a control system to: provide the indication of the tone to be emitted to the tone generator; and utilize the SPL of the tone to calibrate the tone generator for subsequent tones to be emitted by the speaker (see figs. 4-10 and paragraphs[0073]-[0100]).  
      Consider Claims 7-9, Blau teaches the system wherein the control system is further to detect an indication that a hearing test is to be performed, and wherein the control system is to provide the indication of the tone in response to detection of the indication that the hearing test is to be performed (see figs. 4-10 and paragraphs[0073]-[0100]); and the system further comprising a bias removal element to cause an unbiased approach to be utilized for the hearing testing(see figs. 4-10 and paragraphs[0073]-[0100]); and the system wherein the system is implemented within a processor located within the headphones (see figs. 4-10 and paragraphs[0124]-[0138]);
    Consider Claim 10, Blau teaches Headphones, comprising: a speaker to emit tones; a tone generator to output a signal to cause the speaker to emit a first tone(see fig. 1 and abstract); a microphone(see fig. 1(125)) to detect the first tone emitted by the speaker; and a sound pressure level (SPL) measurement element coupled to the microphone to determine an SPL of the first tone emitted by the speaker based on detection of the first tone by the microphone(see fig. 2), wherein the determined SPL is to be utilized to determine whether to adjust SPLs of the tones to be emitted by the speaker (see figs. 1, 4-10 and paragraphs[0073]-[0100]); a compensation element (see fig. 1(125)) and fig. 4(430)) coupled to an output of the tone generator, the compensation element to apply compensation to the signal output by the tone generator(see fig. 1) and provided to the compensation element(see figs. 1-4 and paragraphs[0069]-[0100]).
      Consider Claims 11-13, Blau teaches  the headphones further comprising a control system coupled to the tone generator and the SPL measurement element, the control system to: compare the determined SPL of the first tone with an intended SPL for the first tone; and control the SPLs of the tones based on a results of the comparison of the determined SPL with the intended SPL (see figs. 1, 4-10 and paragraphs[0073]-[0100]); and  the headphones wherein the speaker is further to emit sounds provided by a remote device, wherein the control system is further to control SPLs of the sounds based on the results of the comparison of the determined SPL with the intended SPL (see figs. 1, 4-10 and paragraphs[0073]-[0100]); and the headphones wherein the control system is further to: detect an indication that a hearing test is to be performed; and provide an indication to the tone generator to cause the speaker to emit the first tone in response to detection of the indication that the hearing test is to be performed. (see figs. 1, 4-10 and paragraphs[0073]-[0100])
     Consider Claims 14 and 15, Blau teaches the headphones further comprising a bias removal element coupled to an input of the control system, wherein the bias removal element is to implement an unbiased testing approach for hearing testing to be performed by the headphones (see figs. 1, 4-10 and paragraphs[0073]-[0100]); and  the headphones further comprising an active noise cancellation (ANC) element coupled to the speaker and the microphone, the ANC element to: identify environmental noises detected by the microphone; and apply ANC to the tones to be emitted by the speaker, the ANC based on the identified environmental noises (see figs. 4-10 and paragraphs[0117]-[0135])..
Consider Claim 17, Blau teaches the headphones  wherein the speaker, the tone generator, the microphone, and the SPL measurement element co-located within an earphone or an earbud of the microphone(see figs. 1, 4-10 and paragraphs[0073]-[0100]).
   Consider Claim 18, Blau teaches a method of performing a hearing test by headphones(see fig. 1), comprising: causing, by a tone generator located within the headphones, a tone to be emitted by a speaker of the headphones; detecting, by a microphone located within the headphones, the tone emitted by the speaker(see fig. 1 and abstract); determining, by a sound pressure level (SPL) located within the headphones, an SPL of the tone emitted by the speaker(see fig. 2); comparing(see fig. 4) the determined SPL of the tone with an intended SPL for the tone; determining whether to adjust SPLs of subsequent tones to be emitted by the speaker based on the comparison of the determined SPL of the tone with the intended SPL of the tone(see figs. 1, 4-10 and paragraphs[0073]-[0100]). 
   Consider Claim 19, Blau teaches the method further comprising: identifying, by an active noise cancellation (ANC) element within the headphones, environmental noise detected by the microphone; and applying, by the ANC element, ANC to the subsequent tones to be emitted by the speaker(see figs. 4-10 and paragraphs[0117]-[0135]); and  the method further comprising applying, by a compensation element within the headphones, compensation to sounds to be emitted by the speaker, the compensation based on the comparison of the determined SPL of the tone with the intended SPL of the tone. (see figs. 1, 4-10 and paragraphs[0073]-[0100]).


Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

9.          Claims 6 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blau et al. (US 2019/0045293) in view of Hanley et al. (US 2011/0137111).
      Consider Claim 6, Blau teaches the system wherein the control system is further to: generate an audiogram based on the hearing testing; and cause compensation to be applied to sounds to be emitted from the speaker (see figs. 4-10 and paragraphs[0073]-[0100]); but Blau does not explicitly teach cause the compensation element to apply compensation to sounds to be emitted from the speaker based on the audiogram, wherein the compensation comprises reverse equalization.
      However, Hanley teaches cause the compensation element to apply compensation to sounds to be emitted from the speaker based on the audiogram, wherein the compensation comprises reverse equalization(see figs. 2-8 and paragraphs[0071]-[0106]) 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Hanley in to the teaching of Blau to provide auditory system disorder rehabilitation by providing a stimulus to the auditory system of an individual experiencing an auditory disorder, tinnitus, conditions of reduced tolerance of loud sounds, or combinations thereof comprising, for example, a playback device and a method and apparatus for modifying an audio signal. The methods may include allowing a user to select an audio source (for example, a music track or the audio output of a television program) and modifying the audio with a spectral modified signal to create a spectrally modified audio. The spectrally modified audio can then be output by the playback device or other means for listening by the user.      
   Consider Claim 21, Blau does not explicitly teach the system wherein the compensation element comprises a loudness filter based on the determined SPL and a volume setting      However, Hanley teaches the system wherein the compensation element comprises a loudness filter based on the determined SPL and a volume setting (see figs. 2-8 and paragraphs[0071]-[0106]). 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Hanley in to the teaching of Blau to provide auditory system disorder rehabilitation by providing a stimulus to the auditory system of an individual experiencing an auditory disorder, tinnitus, conditions of reduced tolerance of loud sounds, or combinations thereof comprising, for example, a playback device and a method and apparatus for modifying an audio signal. The methods may include allowing a user to select an audio source (for example, a music track or the audio output of a television program) and modifying the audio with a spectral modified signal to create a spectrally modified audio. The spectrally modified audio can then be output by the playback device or other means for listening by the user.
    Consider Claim 22, Blau does not explicitly teach the system wherein the compensation element is to: apply a gain to a first set of frequencies within the signal, the first set of frequencies corresponding to hearing loss of a user; and not apply a gain to a second set of frequencies within the signal.
      However, Hanley teaches the system wherein the compensation element is to: apply a gain to a first set of frequencies within the signal, the first set of frequencies corresponding to hearing loss of a user; and not apply a gain to a second set of frequencies within the signal (see figs. 2-8 and paragraphs[0071]-[0106]). 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Hanley in to the teaching of Blau to provide auditory system disorder rehabilitation by providing a stimulus to the auditory system of an individual experiencing an auditory disorder, tinnitus, conditions of reduced tolerance of loud sounds, or combinations thereof comprising, for example, a playback device and a method and apparatus for modifying an audio signal. The methods may include allowing a user to select an audio source (for example, a music track or the audio output of a television program) and modifying the audio with a spectral modified signal to create a spectrally modified audio. The spectrally modified audio can then be output by the playback device or other means for listening by the user.
    Consider Claim 23, Blau does not explicitly teach the system wherein the compensation element is to introduce a gradual change to signals output by the tone generator and provided to the compensation element.
      However, Hanley teaches the system wherein the compensation element is to introduce a gradual change to signals output by the tone generator and provided to the compensation element(see figs. 2-8 and paragraphs[0071]-[0106]). 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Hanley in to the teaching of Blau to provide auditory system disorder rehabilitation by providing a stimulus to the auditory system of an individual experiencing an auditory disorder, tinnitus, conditions of reduced tolerance of loud sounds, or combinations thereof comprising, for example, a playback device and a method and apparatus for modifying an audio signal. The methods may include allowing a user to select an audio source (for example, a music track or the audio output of a television program) and modifying the audio with a spectral modified signal to create a spectrally modified audio. The spectrally modified audio can then be output by the playback device or other means for listening by the user.

10.          Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blau et al. (US 2019/0045293) in view of Alves et al. (US 2012/0170766)
     Consider Claim 16, Blau does not explicitly teach the headphones further comprising: a digital-to-analog converter (DAC) coupled between the tone generator and the speaker, wherein the ANC element is coupled to the speaker between the tone generator and the DAC; and an analog-to-digital converter (ADC) coupled between the SPL measurement element and microphone, wherein the ANC element is coupled to the microphone between the SPL measurement element and the ADC.   
     However, Alves teaches the headphones of claim 15, further comprising: a digital-to-analog converter (DAC) coupled between the tone generator and the speaker, wherein the ANC element is coupled to the speaker between the tone generator and the DAC; and an analog-to-digital converter (ADC) coupled between the SPL measurement element and microphone, wherein the ANC element is coupled to the microphone between the SPL measurement element and the ADC(see figs. 11-17 and paragraph[h0100]-[0109]).   
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Alves in to the teaching of Blau to provide a fixed feedback controller having a fixed infinite impulse response filter arranged for operation on an error signal received at the second input; a fixed feedforward controller having a fixed infinite impulse response filter arranged for operation on a reference signal received at the first input; and an adaptive feedforward controller having a digital adaptive finite impulse response filter arranged for operation on a reference signal received at the first input and on an error signal received at the second input, the coefficients of the digital adaptive filter being determined by: in the frequency domain, independently generating a set of initial coefficients for each of a plurality of subbands into which the predetermined frequency range is divided, said sets of initial coefficients being generated in accordance with a predetermined adaptive algorithm; and transforming said sets of initial coefficients into the time domain for use as the said coefficients of the digital adaptive filter; wherein the fixed feedback controller, fixed feedforward controller and adaptive feedforward controller are arranged to, in use, provide a noise cancellation signal at the output in dependence on a reference signal received at the first input and an error signal received at the second input.

Response to Arguments
10.   Applicant’s arguments with respect to claims 1-3, 5-8, 10-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    
                                                                 Conclusion

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Anderson (US 2010/0310101) is cited to show other related  HEARING DIAGNOSTIC SYSTEM.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 10-27-2022